Citation Nr: 1418551	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from July 1970 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an Order granting a joint motion of the parties to vacate that part of the Board's decision that denied an increased initial rating for PTSD.  The Board's January 2013 decision remanded the issue of entitlement to a TDIU.  Both issues are now again before the Board for adjudication.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist has yet to be fully met with regard to the claims of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to a TDIU.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Board indeed recognizes that the parties' joint motion did not suggest that the VA examinations obtained in relation to the Veteran's increased rating claim were inadequate; however, evidence received since the most recent examination in February 2010, more than four years ago, suggests that the Veteran's PTSD is potentially of a greater severity now than it was at that time.  In particular, a private psychologist submitted a report dated in January 2014, which suggests that the Veteran experiences symptoms suggestive of delusional thinking, near-continuous depression, panic attacks, memory impairment and an inability to maintain effective relationships, to include working relationships.  This psychologist suggested that the symptoms are such that a 70 percent rating is warranted.  The January 2014 report, however, is internally inconsistent in that it is also suggestive that the Veteran's symptoms have remained consistent since the time of a 2008 VA examination.  The 2008 VA examination reported an anxious mood, thought content within normal limits, memory functions that were grossly intact, and some irritability.  Thus, the symptoms described in 2014 are suggestive of a worsening of the condition, yet the entirety of the report is not of significant probative value in the Board's analysis because the opinions within it are internally inconsistent.  As the evidence shows that the Veteran's PTSD may be of a greater severity than the February 2008 and February 2010 examination reports reflect, the Board finds that a remand to afford the Veteran a current VA examination is in order.  The examiner should, in addition to examining the Veteran, review the evidence of record, including the clinical records and prior VA examination reports, to determine whether the Veteran's PTSD has caused her to be unable to obtain and maintain substantially gainful employment at any time during the pendency of her claim.  

Further, the Veteran's treatment records from the Pensacola, Florida, VA Outpatient Clinic (OPC) dated through November 2009 are of record within the Veteran's paper claims files.  No more recent records are found within either the paper or electronic claims files.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, relevant ongoing VA medical records should be obtained.

Finally, the Board's January 2013 remand ordered the RO to prepare a statement of the case (SOC) for the issue of entitlement to a TDIU and to give the Veteran an opportunity to perfect an appeal as to that issue.  A review of both the paper claims file and the electronic claims file fails to reveal that an SOC was ever issued on that issue.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additional remand, therefore, is also required for the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include records from any VA or non-VA health care professionals and/or facilities where she has been treated for PTSD.  Based on the response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include VA mental health treatment records from the Pensacola VA OPC since November 2009.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records and they cannot be obtained, notify the Veteran and (a) identify the specific records that are not able to be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by the VA with respect to the claim; and (d) tell her that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of her service-connected PTSD.  The claims folders, including any pertinent evidence within VA electronic files that is not contained in the paper claims folders must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO should ensure that the examiner provides all information required for rating purposes.  Moreover, the examiner should be asked to reconcile to the extent possible, the symptoms reported throughout the pendency of this claim and appeal (since 2006) and render an opinion as to whether at any time the Veteran, due to PTSD, has been unable to obtain and maintain substantially gainful employment.  

The rationale for all opinions expressed must also be provided.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of entitlement to TDIU. This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD as to that issue.  If and only if the Veteran files a timely substantive appeal, this issue should be returned to the Board.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's remaining claims on appeal.  If any benefit on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

